NO. 12-15-00117-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

SOUTHERN METHODIST                                        §    APPEAL FROM THE 294TH
UNIVERSITY,
APPELLANT

V.                                                        §    JUDICIAL DISTRICT COURT

RIO BRAZOS ENERGY CO.,
APPELLEE                                                  §    VAN ZANDT COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         The parties have filed a joint motion in which they ask this court to set aside the
judgment of the trial court without regard to the merits and remand the case to the trial court for
rendition of judgment in accordance with the parties’ settlement agreement. See TEX. R. APP. P.
42.1(a)(2)(B).
         After considering the parties’ joint motion, the court is of the opinion that it should be
granted. Accordingly, we grant the motion, set aside the trial court’s judgment without regard to
the merits, and remand the case to the trial court for rendition of judgment in accordance with
the parties’ agreement. See TEX. R. APP. P. 42.1(a)(2)(B). The parties do not specify how
appellate costs are to be taxed. Therefore, costs are taxed against Appellant. See TEX. R. APP. P.
42.1(d).
Opinion delivered July 22, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 22, 2015


                                        NO. 12-15-00117-CV


                         SOUTHERN METHODIST UNIVERSITY,
                                    Appellant
                                       V.
                             RIO BRAZOS ENERGY CO.,
                                     Appellee


                               Appeal from the 294th District Court
                       of Van Zandt County, Texas (Tr.Ct.No. 10-00927)

                      THIS CAUSE came on to be heard on the joint motion to set aside the
judgment of the trial court without regard to the merits and remand the case to the trial court for
rendition of judgment in accordance with the parties’ settlement agreement, and the same being
considered, it is hereby ORDERED, ADJUDGED and DECREED by this Court that the motion
to set aside the trial court’s judgment without regard to the merits be granted, the trial court’s
judgment be, and hereby is, set aside, and the case is remanded to the trial court for rendition of
judgment in accordance with the parties’ agreement. It is further ORDERED, ADJUDGED and
DECRED that all costs of this appeal are hereby adjudged against the appellant, SOUTHERN
METHODIST UNIVERSITY, for which execution may issue, and that this decision be
certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.